CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #668/670 to the Registration Statement onFormN-1AofAdvisors Series Trust regarding the Prospectus and Statement of Additional Information of Logan Capital Large Cap Growth Fund and Logan Capital Long/Short Fund, Logan Capital International Fund, Logan Capital Small Cap Growth Fund and Logan Capital Large Cap Core Fund,andtothe use of our report dated June 29, 2015 on the financial statements and financial highlights of the Logan Capital Large Cap Growth Fund and Logan Capital Long/Short Fund, each a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania August 26, 2015
